DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-6 and 15-19 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear what structures are contemplated by the new term “material reduction” now present in claims 15-17.

Claims 4-6 and 15-19 rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 15-17, there is no original disclosure directed to a “material reduction” in the support element. There is original disclosure to a change in thickness of the support element as a result of the notches being formed therein, however, the term “material reduction” is broad enough to read on other possible structures that were not originally contemplated.
Also, with respect to claims 15 and 17, there is no original disclosure directed to “surface texture”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The meaning and scope of the phrase “edge stability of the support element is increased after the support element had been treated” is unclear and as such renders the scope of claim 16 indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kring 8,641,136. As to claim 15, Kring discloses a trim component 100 for covering an interior space of a passenger transport vehicle (col. 2, lines 59-62) comprising a support element 132 made of a thermoplastic material (col. 5, lines 36-39) having a separation surface and an edge-folded section attached to the separation surface (see the figures), and a decorative layer 134 applied on the support .
As to claims 4-6, Kring discloses the claimed structures in the various figures, such as Figs. 5B, 6B, 10B, 13B, 14A, etc.
As to claim 16, this claim is rejected for the same reasons as claim 15 above. Regarding the phrase “edge stability of the support element is increased after the support element had been treated”, this phrase does not positively define any further structure of the trim component. In any event, the stability of the edge portion in Kring is increased after the heating that occurs during molding in view of the doubling of layers of material at the folded edge. 

Claims 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kring 8,641,136 as applied to claims 4-6, 15 and 16 above, and further in view of either applicant’s acknowledged state of the art (AK) or Linson 2016/0059796. Kring discloses the invention substantially as . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783